Citation Nr: 1404309	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  04-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity, to include as secondary to service-connected muscle strain of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to March 1987, including active duty for training in September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled for a Board hearing in January 2007, but did not appear.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

In April 2007, the Board remanded the case for further development, which was completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In April 2010, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued a memorandum decision that vacated and remanded the April 2010 Board decision for further development and consideration.  

In July 2012, February 2013, and September 2013 the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity is not related to service or an incident of service origin; and is not caused or aggravated by the service-connected muscle strain of the low back.



CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A letter sent in May 2007 satisfied the duty to notify provisions regarding direct service connection.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated in November 2009 and October 2013 supplemental statements of the case, following the provision of notice.

The May 2007 letter did not alert the Veteran of the specific requirements for substantiating a claim for service connection on a secondary basis.  This error is harmless.  The Veteran has pursued her claim for many years and should be aware of the criteria necessary to establish service connection on a secondary basis.  As the Court stated in its January 2012 memorandum decision, the Veteran has demonstrated actual knowledge of the type of evidence necessary to establish service connection for her claimed lumbar spine disability on a secondary service connection basis, through the pleadings filed with the Court on her behalf.  

In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of the notice that was provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

VA examinations and opinions were obtained in May 2003, June 2005, August 2009, November 2009, August 2012, May 2013 and September 2013.  The May 2003, June 2005, May 2013 and September 2013 examination reports- when viewed together- are adequate to decide the claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran seeks service connection for degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity, to include as secondary to her service-connected muscle strain of the low back.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service treatment records show the Veteran suffered a back injury in January 1987 from lifting.  She was diagnosed with thoracic muscle strain and lumbar strain.  The Veteran injured her back again when she was involved in a motor vehicle accident while on active duty in September 1990.  The diagnosis at that time was lumbosacral strain.

The Veteran has a current back disability.  The medical records reflect diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine with L5 radiculopathy of the left lower extremity.

What the record does not contain is competent and probative evidence that the current disabilities of degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity are causally related to the Veteran's back injuries in service or to her service-connected disability of muscle strain of the low back.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  38 C.F.R. § 3.159(a)(1).

The competent evidence which addresses causal nexus consists of a May 1991 private treatment record, and VA examination reports dated in May 2003, November 2009, August 2012, May 2013, and September 2013.

The May 1991 private treatment record reflects a private orthopedist's finding of significant T2 change of the L5-S1 level with a diffused bulge of the disc at that level and mild L4-5 and L3-4 bulging on magnetic resonance imaging (MRI).  The orthopedist indicated that a diagnosis of intervertebral disc disease, L3-S1 should be ruled out.  The orthopedist opined that there was no doubt the Veteran had pathologic discs and that all of her symptoms started from her date of injury in September 1990 and very well may have been an exacerbation of a pre-existing injury in 1987.  However, he acknowledged that this was difficult to say since the Veteran was symptomatic for so long. 

At a VA examination in May 2003 an examiner reviewed the claim file and opined that the Veteran had radiculopathy, which was not secondary to her service-connected muscle strain, but was likely due to early degenerative changes compatible with aging.  In June 2005, that same VA examiner opined that the Veteran had early degenerative disc disease due to a workman's compensation injury.  

At a VA examination in August 2009, a different VA examiner diagnosed degenerative disc disease, lumbar spine.  In an addendum received that same month, the examiner opined that the degenerative disc disease was not aggravated by the Veteran's service-connected lumbar strain.     

In August 2012, the VA examiner who provided the August 2009 opinion, stated that the Veteran's lower back condition (degenerative joint disease and/or degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity) was not aggravated by the muscle strain of the lower back, but by her employment in the U.S. Postal Service which requires stooping, bending, carrying and lifting boxes of mail.

In May 2013, the VA examiner who provided the opinions in May 2003 and June 2005 opined that the Veteran's degenerative joint disease and degenerative disc disease with radiculopathy of the left lower extremity were not incurred in or caused by the claimed in-service event, injury or illness.  The examiner provided a well-explained, comprehensive clinical rationale in support of his opinion.  The rationale fully reconciled the May 1991 private opinion with the contradictory VA examination findings that were provided in May 2003 and June 2005.  

The examiner stated that the abnormal MRI with degenerative disc disease at L5-S1 appears to be an 'over-read.'  He explained that the MRI was just becoming available in New Orleans at the time and practitioners were still learning.  He indicated that per a study published in the past few years in the Journal of Radiology, the findings described in 1991 would now be known to be considered normal, showing a more modern understanding of the difference between a perfect MRI disc and one that is imperfect, but still functional.

The examiner further stated that the idea that it is likely that the (Veteran's) lumbar spine was normal (in 1991) is reinforced when one has the benefit of hindsight and sees that plain X-rays on the Veteran were normal for decades during a time when she was strong enough to take on a position with the post office; was able to pass through their usual trial period; to work well until she hurt her back while lifting there; and 7-8 years after she was pronounced "100% disabled by the orthopedic group that read the MRI in 1991.  He wrote that the final and most significant piece of evidence that validated this opinion is the MRI taken in 2002 - 11 years after the 1991 MRI and many years after the in-service strain.  He stated that the 2002 MRI read by an objective radiologist showed minimal changes in 1991; and the 2002 MRI is the same MRI one would likely see with the timeline of a normal MRI in 1991, a series of normal lumbar spine X-rays, and the ability to do physical work.  

In an addendum provided in September 2013, the examiner opined that neither degenerative joint disease nor degenerative disc disease with radiculopathy of the left lower extremity manifested within a year of the Veteran's service discharge.  The examiner further opined that neither the degenerative joint disease nor the degenerative disc disease with radiculopathy of the left lower extremity had been caused or aggravated by the service-connected muscle strain of the low back.  The examiner provided a rationale for these opinions, which was based on the Veteran's presenting history and the applicable medical principles involved.

The May 2003, June 2005, May 2013, and September 2013 VA opinions are persuasive on the question of causal nexus.  The examiner who provided these opinions reviewed the Veteran's entire service file, interviewed the Veteran, and performed a clinical examination.  The examiner's opinions were clear, unequivocal, and supported by a well-reasoned rationale.  

The May 1991 private opinion, (i.e. that all of the Veteran's symptoms started from her September 1990 service injury and may have been an exacerbation of a pre-existing injury in 1987) is not persuasive because no supporting rationale was provided.   Accordingly, the Board assigns it no probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must provide a supportive reasoned analysis). 

The 1991 opinion is also speculative.  In reference to the aforementioned opinion, the orthopedist acknowledged that was "[T]his, of course, is difficult to say ... ."  This latter statement undermines the definitiveness of the preceding statements.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Hood v. Shinseki, 23. Vet.App. 295, 298-99 (2009). 

The Veteran's lay contentions regarding nexus have been considered as the Board must fully consider the lay assertions of record in making all determinations.  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Degenerative joint disease, degenerative disc disease, and radiculopathy are not simple medical conditions.   These conditions fall outside the realm of common knowledge of a lay person.  That is, their presence and etiology cannot be determined based on mere personal observation, which comes through sensory perception.  Rather, these are complex medical conditions that typically require clinical diagnosis and medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions on complex medical issues.  For these reasons, the Veteran's lay opinion that her degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy are causally related to her back injuries during service or, are caused or aggravated by her service-connected muscle strain of the low back, is neither competent nor probative evidence supporting her claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer). 

There is no probative medical evidence of record that establishes a causal nexus between the Veteran's degenerative joint disease, degenerative disc disease, radiculopathy and her military service; or, between these disabilities and her service-connected disability of muscle strain of the low back.  

Degenerative joint disease is one of the "chronic diseases" listed at 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) are potentially applicable.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Degenerative disc disease is not considered a "chronic disease." 

The Veteran reports post-service continuity of back symptoms after service.  While she is competent to report her symptoms, degenerative joint disease is not a condition that is capable of lay observation.  Thus, to the extent that she essentially asserts that the current arthritis of the lumbar spine is a continuation of any back pain/symptoms in service, as a lay person she is not competent to offer an opinion on a causal nexus between the current degenerative joint disease and her post-service symptoms.  

There is no probative medical opinion of record which establishes a causal nexus between the current degenerative joint disease of the lumbar spine and any continued post-service back symptomatology.

Finally, there is no evidence of record showing lumbar spine arthritis manifested to a compensable degree within a year of the Veteran's discharge from service in 1987.  Thus, it may not be presumed that this condition was incurred in service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The preponderance of the evidence is against the claim for service connection, there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity, to include as secondary to her service-connected muscle strain of the low back is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


